May 13, 1926. The opinion of the Court was delivered by
Action for damages on account of an alleged libelous article published in the defendant's newspaper, a copy of which will be incorporated in the report of the case. The circumstances connected with the publication are detailed in the case of Miles v. Record Co., 133 S.E., 99, heard at the same term of this Court, reference to which is made. The defendant admitted the publication and sought justification in its truth. The plaintiff offered evidence tending to establish his claim for damages; the defendant, its claim of justification. At the close of all the evidence, his Honor, the Circuit Judge, directed a verdict in favor of the plaintiff, *Page 474 
leaving the amount of damages to be determined by the jury. The verdict was for $6,000, which upon motion for new trial was reduced, by an order nisi and remission by the plaintiff, to $4,000. The defendant has appealed.
There were two questions of fact, as to which the defendant offered evidence, which should have been left to the determination of the jury: (1) Whether the damages suffered by the plaintiff resulted from the publication, or from other matters upon which there was evidence; (2) whether the defendant's plea of justification had been sustained. There was error, therefore, in the direction of a verdict.
The judgment of this Court is that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court for a new trial.
MESSRS. JUSTICES WATTS, BLEASE and STABLER and MR. ACTING ASSOCIATE JUSTICE R.O. PURDY concur.
MR. CHIEF JUSTICE GARY did not participate.